LOGO [g803212snap2.jpg]    Exhibit 10.1

Kevin R. L. Frailey

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) serves as the understanding between you
and the Company (as hereinafter defined) regarding the terms of your separation
from the Company and the mutual intent of both parties to facilitate an amicable
separation. This Agreement is made on behalf of, and for the benefit of,
Commercial Vehicle Group, Inc., and any and all directly or indirectly owned
subsidiaries and affiliated companies of Commercial Vehicle Group, Inc., and all
of their past and present officers, directors, employees, agents (all in both
their individual and official capacities), parent companies, subsidiary
companies, predecessors, partners, members, affiliates, principals, insurers,
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by the aforesaid entities (all of which are collectively referred to
herein as the “Company”). Please read this document carefully as it will outline
the terms of all the agreements we have made:

 

  1. Record of Separation – the Company will record your separation effective
October 31, 2014, (the “Separation Date”), as the result of a mutual separation.

 

  2. Separation Pay – The Company will pay you six (6) months of severance
through payroll continuation. The total gross payments will not exceed $159,570,
subject to normal deductions and withholding. Such payments shall be processed
in accordance with the standard payroll processing schedule but shall not be
subject to 401(k) withholdings or employer matching.

 

  3. Employee Benefits – Through the Separation Date, you will continue to
receive other benefits you currently receive as an employee including the
vesting of unvested equity awards in accordance with the terms of the Company’s
Equity Incentive Plan. Following the Separation Date, all employee benefits will
terminate along with the forfeiture of any unvested equity awards in accordance
with the terms of the Company’s Equity Incentive Plan.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 2 of 11

   LOGO [g803212snap4.jpg]   

 

 

  4. Confidentiality and Mutual Non-Disparagement.

 

  a. This Agreement – As both parties understand, confidentiality in these types
of matters is very important. The Company agrees it will not, directly or
indirectly, disclose the terms of this Agreement to anyone other than its
attorney, except to those who have a business need to know and/or to the extent
such disclosure is required for accounting, payroll, or tax reporting purposes,
or as otherwise required by securities law or as otherwise consented to by the
other party. The Company agrees the officers of the Company and any others who
are explicitly authorized by the officers of the Company to speak on behalf of
the Company will not make any comments relating to you and/or your employment
with the Company, which are negative, false, critical, derogatory, or which may
tend to injure you and/or your role with the Company. You also agree that you
shall not make any comments relating to the Company or its employees, which are
negative, false, critical, derogatory, or which may tend to injure the business
of the Company. In addition, you agree that you shall not disparage or speak
negatively about the Company or anyone associated with it (except as required or
permitted by law, such as a charge or participation in a proceeding before the
EEOC or state FEP agency).

 

  b.

CVG Business Information – We recognize that confidential business and/or
customer information (“Confidential Information”) has been disclosed to you by
the Company. Included in such Confidential Information is information about the
Company and its due business practices, such as business plans and financial
information; employee and customer information (including but not limited to
customers of the Company developed by you or others during your employment);
technical, and marketing plans, records, data systems, software, methods of
operation, pricing, vendor and customer lists and information; and all
processes, developments, techniques, procedures, and ideas used or developed by
the Company, unless it is otherwise publicly disclosed by the

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 3 of 11

   LOGO [g803212snap4.jpg]   

 

  Company. You understand and agree that at all times you: (i) shall keep such
information confidential; (ii) shall not disclose or communicate any such
Confidential Information to any third party; and (iii) shall not make use of any
Confidential Information on your own behalf, or on behalf of any third party.

 

  5. Future Cooperation. You agree to cooperate with the Company in support of
its business interests on any matter arising out of our employment; respond and
provide information for reasonable information requests about subjects worked on
during your employment; cooperate to facilitate an orderly transition of your
job duties to a successor employee; and to provide information truthfully in
connection with any claim, investigation, or litigation in which the Company
deems your cooperation is needed. The Company will reimburse you for reasonable
and customary expenses that you incur in connection with your providing such
cooperation as requested in writing by the Company. Unless it is not permissible
by law, in the event that a subpoena or document request is served upon you, you
will immediately notify the Company and provide copies of any relevant documents
to the Company.

 

  6. Noncompetition and Non-solicitation.

 

  a. By entering into this Agreement, you acknowledge the Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company, that the unauthorized disclosure or misuse of the
Confidential Information to anyone would cause substantial and irreparable
injury to the Company.

 

  b.

In exchange for the consideration specified in Section 1 of this Agreement, the
adequacy of which you expressly acknowledge, you agree that during your
employment by the Company, and for a period of twelve (12) months following your
separation, you shall not, directly or indirectly, as an owner,

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 4 of 11

   LOGO [g803212snap4.jpg]   

 

  shareholder, officer, employee, manager, consultant, independent contractor,
or otherwise:

 

  i. Directly or indirectly call on, induce, solicit or take away, or attempt to
call on, induce, solicit, or take away, in connection with or on behalf of any
activity in competition with the Company’s then-current business, any person or
entity who was a vendor, customer, or prospective customer of the Company, for
the purpose or result that the vendor, customer, or prospective customer
purchase from, use or employ the products or services of any person or entity
other than the Company; or

 

  ii. Contact any employee of the Company for the purpose of discussing or
suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers; or

 

  iii. Own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that your
“beneficial ownership,” either individually or as a member of a “group,” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be in violation of this Agreement.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 5 of 11

   LOGO [g803212snap4.jpg]   

 

 

  c. The covenants contained in this Section 6 shall be construed as independent
of any other provisions or covenants, and the existence of any claim or cause of
action by you against the Company, whether predicated on this Agreement or
otherwise, or the actions of the Company with respect to enforcement of similar
restrictions as to other employees, shall not constitute a defense to the
enforcement by the Company of the covenants.

You acknowledge and agree that the Company has invested great time, effort and
expense in its business and reputation, and that the services performed by you,
and the information divulged to you, are unique and extraordinary, and you agree
that the Company shall be entitled, upon a breach of this Section of this
Agreement, to injunctive relief against such activities, or any other remedies
available to the Company at law or equity. If you shall have breached any of the
provisions of this Agreement, and if the Company shall bring legal action for
injunctive relief, such relief shall, at a minimum, have the duration specified
in this Agreement, commencing from the date such relief is granted, but reduced
only by the period of time elapsed between the termination date and your first
breach of this Agreement. The obligations contained in this Agreement shall
survive the termination of the employment relationship. Any specific right or
remedy set forth in this Agreement, legal, equitable or otherwise, shall not be
exclusive, but shall be cumulative upon all other rights and remedies set forth
herein, or allowed or allowable by this Agreement, or by law. The failure of the
Company to enforce any of the provisions of this Agreement, or the provisions of
any agreement with any other employee, shall not constitute a waiver or limit
any of the rights of the Company.

You agree that the Company has attempted to limit your right to compete only to
the extent necessary to protect the Company from unfair competition.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 6 of 11

   LOGO [g803212snap4.jpg]   

 

We further agree that if for any reason the restrictions set forth above are too
broad or otherwise unenforceable at law, then they, or any one of the time,
shall be reduced to such area, time, or terms, as shall be legally enforceable.
If it is judicially determined that this Agreement, or any portion thereof, is
illegal or offensive under any applicable law (statute, common law, or
otherwise), then it is hereby agreed the non-competition covenant shall be
revised and shall be in full force and effect to the full extent permitted by
law. By this Agreement, we intend to have this Agreement not to compete and not
to solicit be in full force and effect to the greatest extent permissible.

 

  7.

Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the above, you
agree (for yourself, your heirs, executors, and assignees) to fully release and
waive any claims or rights, of any kind or nature whatsoever, whether known or
unknown, that you may have against the Company (as defined above), and/or any of
its employees, officers, directors, insurers, or agents (both as representatives
of the Company and in their individual capacities), which may exist or have
arisen up to and including the date of this Agreement. The claims and rights
which are waived and released include any that arise out of your employment or
relationship with the Company, or any of its representatives, and the cessation
of your employment, except for enforcement of this Agreement. Although there may
be others, some of the specific claims which are released are all claims of any
nature that may exist with respect to violation of any legal obligations,
compensation, company policies, contract obligations, whistleblower status,
retaliation, torts or public policy, and/or unlawful discrimination, whether on
the basis of race, creed, color, national origin, disability, age, sex,
harassment, or other protected characteristic. (This release and waiver
specifically includes any claims of age discrimination under the Federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
otherwise. This release and waiver specifically does not include any claim
related to the enforcement of this Agreement.) You certify and warrant that, to
the best of your knowledge, you have not suffered any workplace injury while in
the Company’s employ, other than those regarding which the Company is already on
notice; have received all

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 7 of 11

   LOGO [g803212snap4.jpg]   

 

  leave time to which you are or were entitled; and have been paid for all hours
worked and properly compensated for all hours worked in excess of forty
(40) hours per week. You also certify and warrant that you have not filed,
caused to be filed, and presently are not a party to any claims against the
Company, you have not divulged any proprietary or confidential information of
the Company, and will continue to maintain the confidentiality of such
information, you have been paid and/or received all compensation, commissions,
overtime pay, wages, bonuses, PTO and vacation, benefits, and other compensation
to which you were entitled during your employment, you have been granted any
leaves of absence to which you were entitled, under the federal FMLA and
disability laws, and in compliance with the Company’s policies, and you have
been paid all amounts due to you (including bonus, merit increase, or otherwise)
in connection with any absences, you are not aware of any facts or conduct to
suggest that that the Company (or its employees or agents) has engaged in any
improper or fraudulent conduct with respect to the U.S. government or any other
government agency, and to your knowledge you have not engaged in, and are not
aware of, any unlawful conduct related to any of the Company’s business
activities.

8.

Nothing herein will preclude you from filing a charge of discrimination with the
Equal Employment Opportunity Commission; however, you expressly waive and
release any right you may have to any remedy resulting from such a charge, or
any action or suit, that may be instituted on your behalf against the Company by
the Equal Employment Opportunity Commission, or any other governmental agency,
or in any class or collective action. Finally, nothing in this Agreement shall
affect or release any vested rights and interests you may have in any
company-sponsored retirement or pension plan; nor is anything in this Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Agreement until you have executed this Agreement,
including its release and waiver of all employment related claims (except
enforcement of this Agreement), in favor of the Company within the time limit
set by the Company, and you do not revoke this Agreement within the revocation
period set forth herein.

In exchange for the above, the Company, its employees, officers, directors,
insurers, or agents (both as representatives of the Company and in their
individual capacities), agrees to fully release and waive any claims or rights,
of any kind, whether known or unknown, that it may have against you, which have
arisen up to and including the date of this Agreement, except for enforcement of
this Agreement, acts done in bad faith or criminal offenses.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 8 of 11

   LOGO [g803212snap4.jpg]   

 

 

  9. Other Agreements. Irrespective of the terms of any other agreements between
you and the Company, you expressly agree that subject to the Company’s payment
obligations in Section 2 of this Agreement titled “Separation Pay”, the Company
shall have no further obligations to pay you any amounts under any such
agreements.

Nothing in this Agreement is intended to supersede any other Non-Competition,
Non-Solicitation and Confidentiality Agreements between you and the Company. For
avoidance of doubt, you specifically agree that the non-competition,
non-solicitation and confidentiality provisions of this Agreement are in
addition to any such provisions in any other agreements between you and the
Company.

 

  10. Period for Review and Right to Revoke. Although we have discussed this
Agreement at some length, please feel free to take up to twenty-one (21) days,
to consider this Agreement. In addition, if you should change your mind for any
reason after executing this Agreement, you may rescind the Agreement anytime
within seven (7) days after the date of your signature. To be effective, any
such rescission must be in writing, postmarked, or delivered before the
expiration of the seven (7) day period, to me as provided for in this Agreement.
You may use as much or as little of this time as you desire; however, as I am
sure you understand, no payments or insurance can be continued beyond your last
day worked until you have confirmed your agreement. You are encouraged to talk
to anyone, including legal counsel, for advice prior to signing this Agreement.

 

  11. Miscellaneous.

 

  a.

Other than as stated herein, the Parties acknowledge and agree that no promise
or inducement has been offered for this Agreement and no other promises or
agreements shall be binding, unless reduced to writing and

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 9 of 11

   LOGO [g803212snap4.jpg]   

 

  signed by the Parties. Nothing in this Agreement shall be construed to admit
or imply that the Company, or anyone associated with it, has acted wrongfully in
any way, and all such claims are being specifically denied.

 

  b. Both you and the Company agree that if either Party breaches any term of
this Agreement and either Party successfully enforces any term/right under this
Agreement through legal process of any kind (other than an action regarding the
waiver and release under the federal age Act or the Older Workers Benefit
Protection Act), then the successful party shall be entitled to recover, from
the other, its costs and expenses of such enforcement, including reasonable
attorney’s fees. You and the Company agree that Ohio law shall govern any
dispute arising under this Agreement, that any legal action or proceedings with
respect to this Agreement must be initiated in the state or federal court
located in Franklin County, State of Ohio, and that the Company and you hereby
agree to subject themselves to the jurisdiction of the federal and state courts
of Ohio with respect to any such legal action or proceedings. Notwithstanding
the foregoing, with respect to any action which includes injunctive relief, or
any action for the recovery of any property, the Company may bring such action
in any state or location which has jurisdiction.

 

  c.

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A), or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 10 of 11

   LOGO [g803212snap4.jpg]   

 

  under this Agreement shall be treated as a separate payment. Any payments to
be made under this Agreement upon a separation of employment shall only be made
upon a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by you on account of non-compliance with
Section 409A.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 11 of 11

   LOGO [g803212snap4.jpg]   

 

THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN. YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO Ms. Laura
Macias, Chief Human Resources and Public Affairs Officer, Commercial Vehicle
Group, Inc., 7800 Walton Parkway, New Albany, Ohio 43054, USA. IT IS RECOMMENDED
THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT. BY SIGNING
BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND VOLUNTARILY
AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT AND RELEASE.

YOU UNDERSTAND THAT, BY SIGNING THIS AGREEMENT AND RELEASE AND ACCEPTING THE
CONSIDERATION DESCRIBED IN THIS AGREEMENT, YOU ARE FOREVER GIVING UP THE RIGHT
TO SUE THE RELEASEES, AND ANYONE ELSE ASSOCIATED WITH THEM, FOR ANY CLAIMS, OF
ANY TYPE, THAT YOU MIGHT HAVE AGAINST ANY OF THEM, INCLUDING CLAIMS BASED ON
YOUR EMPLOYMENT OR YOUR SEPARATION, THAT HAVE OCCURRED UP TO AND INCLUDING THE
MOMENT YOU SIGN THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

Employee      Commercial Vehicle Group, Inc.

/s/ Kevin R. L. Frailey

    

/s/ Laura L. Macias

Kevin R. L. Frailey      By: Laura L. Macias      Chief Human Resources Officer
Date: October 10, 2014      Date: October 10, 2014

 

7800 Walton Parkway / New Albany OH / 43054